Citation Nr: 1620809	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-27 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include consideration of secondary alcohol dependence.


REPRESENTATION

Appellant represented by:	Evelyn Beacham, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  He had subsequent service in the Army Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in August 2015.  A transcript is of record.

The Veteran initially submitted a claim for entitlement to service connection for "mental health issues, chronic depression, bipolar, anxiety attacks."  Evidence associated with the claims file includes diagnoses for multiple psychiatric disabilities, to include posttraumatic stress disorder (PTSD), panic disorder, alcohol dependence, major depression, and anxiety disorder.  While the Veteran's claim did not enumerate all his psychiatric diagnoses of record, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that he has a psychiatric disorder as a result of his period of active service.  Evidence associated with the claims file includes diagnoses for multiple psychiatric disabilities, to include PTSD, panic disorder, alcohol dependence, major depression, and anxiety disorder.  The Veteran served as a medical technician and ambulance driver in Korea in 1966 and 1967.  He believes that he has PTSD as a result of exposure to injured and sick civilians, including children.  He also reports that he responded to a helicopter crash at Ft. Rucker, Alabama in June or July 1966.

The Veteran has not undergone a VA compensation psychiatric examination.  VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that the only service treatment records included in the claim file are the pre-induction and separation examinations.  Complete records should be obtained.  The Veteran has also reported that he served in the Army Reserves from 1967 to 1972; records from that period should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service treatment and service personnel records and associate them with the electronic claims file.  Obtain treatment records from the Veteran's period of Army Reserves service from 1967 to 1972.  

The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.

2.  Obtain copies of the Veteran's VA treatment records dating from July 2014 to the present, and associate them with the electronic claims file.

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The electronic claims file must be reviewed by the examiner. 

The examiner is to determine whether the Veteran has met the criteria for PTSD at any time during the course of the appeal, even if the PTSD subsequently resolved.  If a diagnosis of PTSD is found at any time during the course of the appeal, the examiner is to identify the stressor(s) upon which any diagnosis of PTSD is based.

With respect to any other psychiatric disorder diagnosed at any point during the course of the appeal, other than PTSD, the examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed psychiatric disorders were incurred in active duty or otherwise related to any incident of active duty. 

The examiner must provide a thorough rationale for each opinion.  The rationale must consider and discuss the lay evidence of record, including the Veteran's statements.

4.  If AND ONLY IF the VA examiner finds that the Veteran meets the criteria for a diagnosis of PTSD at any time during the course of the appeal, then the AOJ must attempt to confirm the identified stressor(s).  

The AOJ must clearly document its attempts to confirm the identified stressor(s).  Specifically, the Veteran reports that he responded to a helicopter crash at Ft. Rucker, Alabama in June or July 1966.  His military personnel records show he served as a fire fighter at Fort Rucker from February 1966 to June 1966.  The RO should attempt to verify whether there was a helicopter crash at Fort Rucker at that time.

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




